Citation Nr: 0022106	
Decision Date: 08/21/00    Archive Date: 08/25/00

DOCKET NO.  99-10 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of compression fractures at T12 and L1, with 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from February 1972 to November 
1975.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.

Initially, the Board notes that at the veteran's video 
conference before a Member of the Board (conducted in 
September 1999), the veteran and his service representative 
indicated that the veteran had a claim pending for a total 
rating based upon hospital treatment for his service-
connected back disability and subsequent convalescence.  To 
date, the RO had not addressed the veteran's claim for 
benefits under 38 C.F.R. § 4.29 and 4.30.  This matter is 
referred to the RO for further development and action, as 
warranted.


REMAND

A review of the April 1999 VA spine examination that was 
conducted in connection with the veteran's claim for an 
increased evaluation indicates that the examiner did not 
conduct any diagnostic tests, such as an x-ray study of the 
veteran's thoracic and lumbar spine.  Rather, he relied upon 
a previous work-up done at the VA in April 1997.  In this 
respect, the Board points out that the veteran filed his 
claim for an increased evaluation in December 1998, which 
would suggest that his service-connected back disability had 
worsened since this April 1997 work-up.  As such, the Board 
questions the examiner's great reliance on this work-up, as 
evidence of the veteran's current level of disability.  
Further, the Board finds that the examiner failed to record 
specific range of motion findings as to the veteran's 
thoracic spine and lumbar spine.  Instead, it was simply 
noted that the veteran had good range of motion of his 
thoracic spine and that he reversed his lumbar lordosis on 
forward flexion.

In light of this incomplete examination report, the Board 
finds the record before it inadequate for rating purposes.  
See Littke v. Derwinski, 1 Vet. App. 90 (1990).  Therefore, 
the issue of entitlement to an evaluation in excess of 10 
percent for residuals of compression fractures at T12 and L1, 
with lumbosacral strain, will not be decided pending a REMAND 
for the following actions:

1.  After any necessary information and 
authorization are obtained from the 
veteran, copies of any post-August 1999 
treatment records, VA or private, 
inpatient or outpatient, and associated 
with the veteran's service-connected back 
disability, should be obtained by the RO 
and incorporated into the claims file.  
This should include the work limitation 
evaluation, which the veteran stated at 
his video conference that he was to 
undergo on September 22, 1999.

2.  A VA orthopedic examination should 
also be scheduled and conducted, in order 
to determine the severity of the 
veteran's residuals of compression 
fractures at T12 and L1.  All suggested 
studies should be performed, including x-
rays, and the examiner should elicit all 
of the veteran's subjective complaints as 
to his back.  All findings should be 
recorded in detail.

The examiner should offer an opinion as 
to the impact, if any, of the veteran's 
industrial injury on his service-
connected back disability.  Specifically, 
the examiner should comment on the 
impact, if any, the veteran's cervical 
spine injury and subsequent surgical 
procedures have had on the veteran's 
residuals of compression fractures at T12 
and L1, with lumbosacral strain.  If the 
examiner cannot offer an opinion as to 
this matter without resort to 
speculation, he or she should so state. 
The rationale for any opinions expressed 
should be noted.

3.  The claims files and a separate copy 
of this remand must be made available to 
and be reviewed by the examiner in 
conjunction with the attendant 
examination.  Attention is directed to 
the veteran's workers' compensation 
records.

4.  The veteran should be advised that 
failure to report for the scheduled 
examination might have adverse 
consequences in the adjudication of his 
claim.  38 C.F.R. § 3.655 (1999).

5.  The RO should carefully review the 
examination report to ensure that it is 
in complete compliance with this remand, 
including all requested findings and 
opinions.  If not, the report should be 
returned to the examiner for corrective 
action.

6. The RO should then review the 
veteran's claim as to the propriety of an 
evaluation in excess of 10 percent for 
residuals of compression fractures at T12 
and L1, with lumbosacral strain, 
considering all pertinent law and 
regulation in light of the examination 
report and any conclusions expressed 
therein and any additional treatment 
records received.

If the veteran's claim as to either issue 
remains in a denied status, he and his 
representative should be provided with a 
supplemental statement of the case, which 
should include a full discussion of 
actions taken and the reasons and bases 
for such actions.  The applicable 
response time should be allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




